per curiam:
Contra los abogados José A. De la Texera Barnes y José G. Marrero Luna se presentó una querella por violación al Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, a raíz de un incidente por el cual fueron hallados culpables del delito de alteración a la paz.
Luego de estudiar el expediente, el informe del Comisio-nado Especial y la querella presentada, determinamos que ambos abogados violaron el citado Canon 38 del Código de Ética Profesional. A continuación exponemos los hechos que motivaron la presentación de la querella, según el in-forme sometido por el Comisionado Especial el 28 de mayo de 1996.
*529Los querellados, José A. De la Texera Barnes y José G. Marrero Luna, fueron acusados por el delito de alteración a la paz. Art. 260 del entonces vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 4521. Al querellado De la Texera Barnes también se le imputó el delito de agresión agravada. Art. 95(b), 33 L.P.R.A. sec. 4032(b).
El juicio se celebró el 31 de marzo de 1994 ante el ex-tinto Tribunal de Distrito, Sala de Caguas. Ambos fueron hallados culpables del delito de alteración a la paz y cada uno fue sentenciado a pagar cien dólares de multa. De la Texera Barnes fue absuelto del delito de agresión agravada.
Ambos acusados apelaron la sentencia y el caso fue re-ferido a la Unidad Especial de Jueces de Apelaciones que había sido creada para esa fecha. El Hon. Ángel F. Rossy García, Juez de Apelaciones, dictó sentencia el 24 de octu-bre de 1994, confirmando las sentencias recurridas. En el escolio 8 de su sentencia comentó lo siguiente:
El Canon 38 de Ética Profesional dispone, en lo pertinente, qne "... todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable.” Cabe destacar que, independientemente de los mo-tivos que dieron pie al desafortunado incidente objeto del pre-sente recurso, la conducta de los apelantes para con el Sr. Rivera Puig fue altamente reprobable.
Posteriormente, la sentencia fue referida al Procurador General por el director de la Oficina de Investigaciones y Procesamiento Criminal del Departamento de Justicia. En su informe, presentado el 26 de julio de 1995, el Procura-dor General recomendó que la conducta de los abogados fuera sancionada por este Tribunal. El 22 de septiembre de 1995 ordenamos al Procurador General que presentara la querella correspondiente.
Conforme a lo ordenado, el Procurador General pre-sentó una querella el 4 de octubre de 1995, en la que im-putó a ambos abogados haber violado “las disposiciones del *530Canon 38 de Ética Profesional en cuanto a la obligación que le impone dicho Canon a todo abogado a comportarse digna y honradamente tanto en su vida privada como en el desempeño de su profesión”. La querella se fundamentó en la convicción de ambos abogados por el delito de alteración a la paz. Ambos abogados comparecieron, mediante un es-crito titulado “Contestación a la querella”, exponiendo su versión de los hechos. Señalaron que lo ocurrido fue un “incidente insignificante” que no debe dar lugar a que pre-valezca la querella, “como no debió prevalecer la convicción en los cargos de alterar la paz”. Conforme a lo alegado, solicitaron que se desestimara la querella.
El 12 de enero de 1996 designamos al Hon. Enrique Rivera Santana, ex Juez Superior, como comisionado especial para recibir la prueba y someter las recomendaciones correspondientes. La vista ante el comisionado especial se celebró el 19 de marzo de 1999. Las partes comparecieron a través de sus sendas representaciones legales y sometieron el caso, mediante estipulación, a base de los expedientes de los casos criminales. De esta forma, quedó estipulado que los testigos que declararon en la acción penal testificarían lo mismo ante el comisionado especial en la acción disciplinaria.
Una vez elevados y examinados los expedientes de los casos criminales Núms. EMI 93-0173 y EMI 93-0174, Pueblo de Puerto Rico v. José A. de la Texera y José G. Marrero Luna, incluyendo la transcripción de la prueba, el comisio-nado especial formuló las conclusiones de hechos siguientes:
El 22 de septiembre de 1992, poco después de las once de la mañana, el periodista del diario El Vocero, José Miguel Rivera Puig, se encontraba desayunando en un negocio conocido como “Happy Bakery”, ubicado en la proximidad del Centro Judicial de Aibonito. Estaba sentado en una de las mesas de dicho negocio, cuando observó que entraban al locál los licenciados José A. [D]e la Texera Bam[e]s y José G. Marrero Luna. El Ledo. [D]e la Texera caminó entre las mesas en dirección al lugar en que se encontraba el Sr. Rivera Puig. Aquél ([D]e la Texera) se movía agarrándose una pierna y expresando que *531tenia dolor en la misma. Al pasar el Ledo. [D]e la Texera por detrás de la mesa en que estaba Rivera Puig, [e]ste último sintió un golpe en la espalda, lo que provocó que se le cayeran los espejuelos y le cayera encima el café que se estaba bebiendo. Se levantó y se viró hacia el Ledo. [D]e la Texera, quien se disculpó. Al no recibir respuesta a la disculpa, increpó a Rivera Puig, diciéndole que él (Rivera Puig) que difamaba en El Vocero, que era un “cobarde” y que no le iba a dar. “Tú no me vas a dar”, le dijo.
El Sr. Rivera Puig describió como “fuerte” el golpe que recibió. No entendió que fuera un golpe casual porque inme-diatamente que el abogado le pidió disculpas le dijo que no le iba a dar y le llamó cobarde. Al oír la expresión del Ledo. [D]e la Texera de que él (Rivera Puig) era un cobarde y de que no le iba a dar, Rivera Puig se sintió intimidado. Decidió entonces llamar a la policía. Ya en ese momento se había acercado el Ledo. Marrero Lima y estando este último al lado de Rivera Puig afirmó que “ésta es la nena del Vocero, ... el Vocero mandó pa’cá una nena, ésta es la nena del Vocero”.
El Sr. Rivera Puig se movió hacia el mostrador del negocio a llamar a la policía. En esa gestión fue auxiliado por la em-pleada del local, la Sra. Lissette López, quien le marcó el nú-mero del teléfono del cuartel. Mientras Rivera Puig llamaba se le acercó el Ledo. Marrero Luna, en el “mismo patrón” de con-ducta, reclamándole que no le diera la espalda porque le podía pasar algo.
La Sra. Lissette López había observado, antes de la llamada a la policía, que el Sr. Rivera Puig, en la mesa en que estaba, se había puesto de pie, “sacudió las manos en tono de protesta”. Cuando llegó al mostrador tenía la camisa mojada y le indicó a ella “que el señor le había agredido”.
El Sr. Rivera Puig regresó a su mesa y los dos abogados se sentaron en otra. Llegaron otras personas al lugar. Cuando los dos abogados se fueron el Sr. Rivera Puig decidió salir para ir a Fiscalía. Informó de ello a la empleada del negocio, por si llegaba la policía, y le tomó el nombre a ella. Cuando salía del negocio llegaron el sargento Luis F. Miranda y el agente José M. Rodríguez, a quienes les narró lo sucedido: que el Ledo. De la Texera le había agredido por la espalda, que le había alte-rado la paz, diciéndole “eres un cobarde”, y que el Ledo. Ma-rrero Lima le dijo “esta es la nena del Vocero, tu [sic] no eres guapo, no me des la espalda que te puede pasar algo”. La in-vestigación de la policía se limitó a recibir la información que le dio Rivera Puig y a la declaración que le dio por la tarde la Sra. Lissette López.
Este incidente provocó que el policía Rodríguez presen-tara denuncias contra ambos abogados por alteración a la *532paz y por agresión agravada contra De la Texera Barnes. Ambos abogados fueron hallados culpables por el delito de alteración a la paz.
r-H h-H
La Sec. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735) regula el desaforo o la suspensión temporal de los abogados al disponer, en parte:
El abogado que fuere culpable de engaño, conducta inmoral {malpractice), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por el Tribunal Supremo de Puerto Rico. La persona que siendo abo-gado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser com-petente para la práctica de su profesión.
Sin embargo, reiteradamente hemos explicado que en nuestra jurisdicción la decisión de separar a un abogado del ejercicio de la profesión es una facultad inherente de este Tribunal. En el ejercicio de esa facultad podemos ordenar la separación de un abogado por motivos distintos a los que la Asamblea Legislativa de Puerto Rico ha decretado por ley como causa para el desaforo. En síntesis, la causa de desaforo no tiene que ser necesariamente de origen legislativo. In re Folch Diez I, 159 D.P.R. 163 (2003). También hemos resuelto que podemos ejercer nuestra facultad de desaforo aun cuando las actuaciones del abogado no estén relacionadas con el ejercicio de su profesión, si se demuestra que su conducta no le hace digno de ser miembro de este foro. Íd. Además, reiteramos que “si se demuestra que la conducta del abogado no le hace digno de ser miembro de este foro, podemos ejercer nuestra facultad de desaforo aunque las actuaciones del abogado hayan surgido por causas no relacionadas con el ejercicio de su profesión, pues basta que tales actuaciones afecten las condi-*533dones morales del querellado”. In re Peña Peña, 153 D.P.R. 642, 650 (2001).
El Canon 38 del Código de Ética Profesional, ante, dispone:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. ... Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. (Enfasis suplido.)
Al interpretar este canon, hemos señalado que “ ‘[c]ada abogado es un espejo en que se refleja la imagen de la profesión. Sus actuaciones reflejan ante la comunidad las bases del concepto que ésta se forme, no solamente del abogado en particular que actúa, sino también de la clase profesional toda que debe representar con limpieza, lealtad y el más escrupuloso sentido de responsabilidad’ ”. In re Ortiz Brunet, 152 D.P.R. 542, 556 (2000), citando a In re Coll Pujols, 102 D.P.R. 313, 319 (1974). También, hemos enfatizado que “todo abogado habrá de desempeñarse con dignidad y alto sentido del honor, aunque eso implique ciertos sacrificios personales [y] ... deberá conducirse en forma digna y honorable, tanto en la vida privada como en el desempeño de su profesión”. In re Quiñones Ayala, 165 D.P.R. 138, 145 (2005). Además, el Preámbulo del Código de Ética Profesional dispone:
En Puerto Rico, donde el sistema democrático es fundamental para la vida de la comunidad y donde la fe en la justicia se considera factor determinante en la convivencia social, es de primordial importancia instituir y mantener un orden jurídico íntegro y eficaz, que goce de la completa confianza y apoyo de la ciudadanía. ... En particular, el logro de estos fines le exige al abogado: ... (d) Que esté consciente de la importancia de evitar aun la apariencia de conducta impropia, (e) Que tenga un compromiso solemne e inquebrantable, no sólo de conducir su propia persona de acuerdo con los anteriores principios y los que siguen, sino también de velar [por que] la conducta de sus *534compañeros _de profesión se rija igualmente por dichas exigencias. (Énfasis suplido.) 4 L.P.R.A. Ap. IX, C. 1 n.
Por otro lado, debemos recordar que “los procedimientos disciplinarios ante este Tribunal son independientes de las acciones legales, ya sean criminales o civiles, que se deriven de la misma relación de hechos”. In re Deynes Soto, 164 D.P.R. 327, 337 (2005) (opinión per curiam enmendada mediante resolución nunc pro tune de 22 de abril de 2005). Incluso, el quantum de prueba requerido es diferente, ya que en el proceso disciplinario lo que se requiere es prueba clara, robusta y convincente. íd. Ello quiere decir que la carga probatoria en estos procesos es “más acuciosa que la mera preponderancia de la prueba toda vez que en estos procesos está en juego el título de un abogado y, por ende, su derecho fundamental a ganarse su sustento”. Íd., pág. 336 esc. 9. A la vez, y contrario a los procesos penales, no se requiere probar la falta más allá de toda duda razonable. Toda esta normativa “responde al hecho de que el procedimiento disciplinario no va dirigido a castigar al querellado por la falta cometida, ‘sino a proteger a la comunidad y a la profesión mediante una investigación de sus condiciones morales para determinar si puede continuar en la práctica [profesional]’ ”. In re Barreto Ríos, 157 D.P.R. 352, 356 (2002), citando a In re Liceaga, 82 D.P.R. 252, 255 (1961).
HH hH h-1
Ahora bien, aunque el proceso disciplinario es indepen-diente del proceso criminal, en el caso de autos se estipuló que los testigos que declararon en el juicio penal testifica-rían de igual manera en el proceso disciplinario. Es por esto que acogemos las determinaciones de hechos del Co-misionado Especial para evaluar la conducta de los aboga-dos Marrero Luna y De la Texera Barnes. Dichas determi-naciones están fundamentadas en la transcripción de la regrabación del proceso criminal según aprobada por el Tribunal de Distrito.
*535Los abogados De la Texera Barnés y Marrero Luna in-currieron en delito menos grave (alteración a la paz) al protagonizar el incidente antes relatado. Dicho incidente no ocurrió en el marco del ejercicio de su profesión. Por lo tanto, no procede la suspensión de los querellados bajo la See. 9 de la Ley de 11 de marzo de 1909, supra.
Sin embargo, ello no dispone del caso. Según ex-plicamos antes, los principios de ética profesional se ex-tienden a la conducta del abogado fuera del ejercicio de la profesión. In re Peña Peña, supra. Al evaluar el incidente protagonizado por ambos abogados encontramos que éstos violaron el principio establecido en el Canon 38 del Código de Etica Profesional, supra, que impone a todo abogado el deber de preservar el honor y la dignidad de la profesión. In re Barreto Ríos, supra. Por eso, no podemos pasar por alto la conducta de los abogados Marrero Luna y De la Texera Barnés. Ambos demostraron una conducta reprochable, ajena a los altos principios éticos que rigen nuestra profesión, cuyos miembros deben demostrar la mayor rectitud en sus relaciones interpersonales. La conducta amenazadora y desafiante desplegada por los abogados querellados fue una invitación a la violencia y no tiene cabida entre los miembros de la profesión jurídica.
En vista de que los abogados José G. Marrero Luna y José A. De la Texera Barnes actuaron en contravención a los principios éticos que rigen la profesión, ejercemos nues-tra facultad inherente para reglamentar el ejercicio de la abogacía y decretamos la suspensión inmediata de ambos abogados del ejercicio de la profesión por el término de un mes y hasta que otra cosa provea este Tribunal.

Se dictará sentencia de conformidad.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri disintió por las razones expresadas en su opinión disidente en In re Peña Peña, 153 D.P.R. 642, 650 (2001). El Juez Asociado Señor Rivera Pérez concurrió con *536el resultado sin opinión escrita y la Juez Asociada Señora Rodríguez Rodríguez no intervino.